           Case 1:16-vv-01532-UNJ Document 60 Filed 11/05/18 Page 1 of 7




             In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: September 20, 2018

* * * * * * * * * * * * * * * * * * *
MARGARET R. MARSH,                  *                       UNPUBLISHED
                                    *
            Petitioner,             *                       No. 16-1532v
                                    *
v.                                  *                       Chief Special Master Dorsey
                                    *
SECRETARY OF HEALTH                 *                       Decision Based on Stipulation;
AND HUMAN SERVICES,                 *                       Influenza (“Flu”) Vaccine;
                                    *                       Chronic Inflammatory
            Respondent.             *                       Demyelinating Polyneuritis
                                    *                       (“CIDP”).
* * * * * * * * * * * * * * * * * * *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Colleen C. Hartley, US Department of Justice, Washington, DC, for respondent.

                          DECISION BASED ON STIPULATION1

       On November 16, 2016, Margaret Marsh (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petitioner alleged that as a result of an influenza (“flu”)
vaccine administered on November 27, 2013, she suffered from chronic inflammatory
demyelinating polyneuritis (“CIDP”). Petition at 1.



       1
         The undersigned intends to post this decision on the United States Court of Federal
Claims' website. This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access. Because this
unpublished ruling contains a reasoned explanation for the action in this case, undersigned is
required to post it on the United States Court of Federal Claims’ website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this
decision to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.


                                                1
           Case 1:16-vv-01532-UNJ Document 60 Filed 11/05/18 Page 2 of 7



         On September 19, 2018, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 53). Respondent denies that the flu vaccine
caused petitioner to suffer from CIDP or any other injury. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $90,000.00, in the form of a check payable to petitioner.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                                     s/Nora B. Dorsey
                                                     Nora B. Dorsey
                                                     Chief Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                 2
Case 1:16-vv-01532-UNJ Document 60
                                53 Filed 11/05/18
                                         09/19/18 Page 3
                                                       1 of 7
                                                            5
Case 1:16-vv-01532-UNJ Document 60
                                53 Filed 11/05/18
                                         09/19/18 Page 4
                                                       2 of 7
                                                            5
Case 1:16-vv-01532-UNJ Document 60
                                53 Filed 11/05/18
                                         09/19/18 Page 5
                                                       3 of 7
                                                            5
Case 1:16-vv-01532-UNJ Document 60
                                53 Filed 11/05/18
                                         09/19/18 Page 6
                                                       4 of 7
                                                            5
Case 1:16-vv-01532-UNJ Document 60
                                53 Filed 11/05/18
                                         09/19/18 Page 7
                                                       5 of 7
                                                            5
